570 F.2d 649
98 L.R.R.M. (BNA) 2270, 83 Lab.Cas.  P 10,590
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.QUICK PAK, INC., Respondent.
No. 76-2049.
United States Court of Appeals,Sixth Circuit.
Feb. 16, 1978.

Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Joseph Oertel, Washington, D. C., Emil C. Farkas, Director, Region 9, N.L.R.B., Cincinnati, Ohio, for petitioner.
John P. Scahill, Cincinnati, Ohio, Robert J. Hollingsworth, Cors, Hair & Hartsock, Cincinnati, Ohio, for respondent.
ORDER
Before PHILLIPS, Chief Judge, and WEICK and KEITH, Circuit Judges.


1
The National Labor Relations Board has applied for enforcement of its decision and order reported at 223 N.L.R.B. No. 171.  Reference is made to the reported decision of the Board for a recitation of pertinent facts.  Upon consideration of the briefs and oral argument, and the entire record, the court concludes that the decision of the Board is supported by substantial evidence on the record considered as a whole.


2
Accordingly, it is ORDERED that the order of the Board be and hereby is enforced.


3
Entered by order of the court.